Title: To George Washington from Henry Knox, 5 February 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            West Point 5 Feby 1783
                        
                        Agreeably to your Excellency’s request I enclose the estimate required in your favor of the 1st instant. I am
                            sorry it is out of my power to render it in the manner you wished. But my not having any general returns of stores from
                            the War Office prevents my stating, in a summary view, the difference of the estimate from what is in possession of the
                            Continent. I am, with the highest degree of respect, Your Excellency’s most obedient servant
                        
                            H. Knox.
                        
                     Enclosure
                                                
                            
                                West Point 5 February 1783.
                            
                            An Estimate of Ordnance, Ammunition, &ca necessary for the Siege of New York, comprehending an
                                operation by Long Island, upon similar principles to the estimates made for the same purpose in the three preceeding
                                years—the shots and shells conformable to the ordnance in possession.
                                
                                    
                                        York Island and its communications
                                    
                                    
                                        Cannon—
                                        Mortars—
                                        Howitzers—
                                    
                                    
                                        12
                                        pounders
                                        20
                                        5 1/2
                                        inch
                                        20
                                        
                                        
                                        
                                    
                                    
                                        18
                                        
                                        45
                                        10
                                        
                                        18
                                        5 1/2
                                        inch
                                        6
                                    
                                    
                                        24
                                        
                                        6
                                        13
                                        
                                        4
                                        8
                                        
                                        12
                                    
                                                           
                                
                                    
                                        
                                        Long Island and its communications
                                        
                                    
                                    
                                        Cannon—
                                        Mortars—
                                        Howitzers—
                                    
                                    
                                        18
                                        pounders
                                        20
                                        5 1/2
                                        inch
                                        6
                                        
                                        
                                        
                                    
                                    
                                        24
                                        
                                        3
                                        8
                                        
                                        3
                                        5 1/2
                                        inch
                                        12
                                    
                                    
                                        24 light;
                                        which may answer 
                                        
                                        10
                                        
                                        4
                                        8
                                        
                                        3
                                    
                                    
                                        
                                        many purposes
                                        3
                                        13
                                        
                                        2
                                        
                                        
                                        
                                    
                                                            
                                
                                    
                                        Aggregate
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        Cannon
                                        12
                                        pounders
                                        20
                                    
                                    
                                        
                                        
                                        18
                                        
                                        65
                                    
                                    
                                        
                                        
                                        24
                                        
                                        12
                                    
                                    
                                        
                                        Mortars
                                        5 1/2
                                        inch
                                        26
                                    
                                    
                                        
                                        
                                        8
                                        
                                        3
                                    
                                    
                                        
                                        
                                        10
                                        
                                        19
                                    
                                    
                                        
                                        
                                        13
                                        
                                        6
                                    
                                    
                                        
                                        Howitzers
                                        5 1/2
                                        inch
                                        12
                                    
                                    
                                        
                                        
                                        8
                                        
                                        15
                                    
                                
                                    
                                        Shots
                                        
                                        
                                        
                                        
                                        Shells
                                        
                                        
                                        
                                    
                                    
                                        
                                        12
                                        pounders
                                        15000
                                        
                                        
                                        5 1/2
                                        inch
                                        26000
                                    
                                    
                                        
                                        18
                                        
                                        65000
                                        
                                        
                                        8
                                        
                                        20000
                                    
                                    
                                        
                                        24
                                        
                                        20000
                                        
                                        
                                        10
                                        
                                        20000
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        13
                                        
                                        3000
                                    
                                
                            Fifty tons 12 & 16 ounce shots for the mortars and howitzers
                                
                            
                                
                            
                                
                                    
                                        
                                        
                                        
                                        Paper Cartridges
                                        
                                        
                                        
                                    
                                    
                                        Cannon
                                        
                                        
                                        
                                        
                                        Mortars and Howitzers
                                        
                                        
                                        
                                    
                                    
                                        
                                        12
                                        pounders
                                        15000
                                        
                                        
                                        5 1/2
                                        inch
                                        26000
                                    
                                    
                                        
                                        18
                                        
                                        65000
                                        
                                        
                                        8
                                        
                                        20000
                                    
                                    
                                        
                                        24
                                        
                                        20000
                                        
                                        
                                        10
                                        
                                        20000
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        13
                                        
                                        3000
                                    
                                
                            
                                
                                    
                                        
                                        
                                        
                                        
                                        Powder
                                        
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        Cannon
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        12
                                        pounders,
                                        15000
                                        rounds
                                        at
                                        4
                                        pounds each
                                         =
                                        60,000
                                        
                                    
                                    
                                        
                                        18
                                        
                                        65000
                                        
                                        
                                        6
                                        
                                        
                                        390000
                                        
                                    
                                    
                                        
                                        24
                                        
                                        20000
                                        
                                        
                                        8
                                        
                                        
                                        
                                            160000
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        610,000
                                    
                                    
                                        Mortars and Howitzers
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        5 1/2
                                        inch, 
                                        26000
                                        rounds
                                        at
                                        2
                                        pounds each
                                         =
                                        52000
                                        
                                    
                                    
                                        
                                        8
                                        
                                        20000
                                        
                                        
                                        4
                                        
                                        
                                        80000
                                        
                                    
                                    
                                        
                                        10
                                        
                                        20000
                                        
                                        
                                        6
                                        
                                        
                                        120000
                                        
                                    
                                    
                                        
                                        13
                                        
                                        3000
                                        
                                        
                                        12
                                        
                                        
                                        
                                            36000
                                        
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                            288,000
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        898,000
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        for contingencies
                                        
                                            100,000
                                        
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        pounds
                                        998 000
                                    
                                
                            
                                
                                    
                                        Cannon cartridge paper for extra service
                                        100 reams
                                    
                                    
                                        Old Junk for spun yarn to make wads
                                        20 tons
                                    
                                    
                                        Two inch oak plank for platforms
                                        30000 feet
                                    
                                
                            
                            
                                    
                                        The cartridge boxes in general are old, and in case of an active campaign ought to be replaced with new
                                            ones—say
                                        15,000.
                                    
                                    
                                        at any rate, there ought to be five thousand to replace the bad ones.
                                        
                                    
                                    
                                        Musket cartridges for 15000 men, each to have three sets of 40
                                        1800,000
                                    
                                The arms in general, it may be presumed, will last throughout another year. Deficiencies can be replaced
                                with the new arms, of which there are about five thousand in store.
                            There are also in store Ten thousand damaged arms, most of which could be repaired—but there is not one
                                armorer for that purpose.
                            Observations
                            I have been constrained to place a great number of 18 pounders in the estimate, we having but very few of
                                larger calibres. The effect cannot be so great from them as from 24 or 32 pounders, the force being in proportion to
                                the weight of the shot. But as we cannot obtain the larger sizes, we may have great confidence in those which are
                                specified. The 12 pounders may answer for some of the communications.
                            All the cannon, mortars and howitzers, are in possession, at West Point and Philadelphia—it being
                                presumed those which were left at York Town have been brought to the last mentioned place. In addition to those
                                specified, twenty or thirty heavy pieces might probably be of great service. But as we have in our former designs
                                obtained all the cannon that the neighbouring States would, upon the most pressing requests furnish, it is thought
                                unnecessary to add a  that cannot be procured.
                            In case of a combined French and American force, we might be relieved from the operation of Long
                                Island—in which case, the ordnance in the estimate would, it is presumed, be amply sufficient for York Island and its
                                appendages.
                            In the former general estimates it was observed that there were many other articles which would be wanted
                                for a siege—particularly an immense laboratory preparation of fuzes, potrfires, tubes
                                for fireballs, carcasses; cordage, canvass &c. &c. all of which I would prefer to
                                have made immediately under my own direction at this place. Particular estimates for the materials, which will be very
                                considerable, may as occasion shall require be presented to Your Excellency, and the Minister of War.
                            I should have been happy to have laid before Your Excellency, in one view, the articles demanded—those on
                                hand—and the deficiencies. But as I have no return of any stores at Philadelphia or South of it, or any place Eastward
                                of this River, I am consequently incompetent to the task. It can however be obtained from the War Office. I have
                                annexed the returns of the shots and shells at Hibernia, Mount Hope and Pompton furnaces in Jersey, and at Salisbury
                                in Connecticut. These are considerable magazines and the returns are of a late date. There are very large quantities
                                of shots and shells in Pennsylvania and Maryland.
                            Report of Shots and shells,
                            at the places hereafter mentioned.
                            
                                
                                    
                                        Hibernia.
                                        
                                        
                                        
                                        Pompton . 
                                        
                                        
                                    
                                    
                                        shells
                                        10 
                                        inch
                                        2601
                                        
                                        shells
                                        8 inch
                                        371
                                    
                                    
                                        Carcasses
                                        10 
                                        inch
                                        488
                                        5 1/2
                                        398
                                    
                                    
                                        shots
                                        18 
                                        pounders
                                        2040
                                        
                                        shots
                                        18 pounders
                                        735
                                    
                                    
                                        12
                                        
                                        3162
                                        
                                        
                                        
                                        
                                    
                                
                                    
                                        Mount Hope.
                                        
                                        
                                        
                                        Salisbury.
                                        
                                        
                                        
                                    
                                    
                                        shells
                                        10
                                        inch
                                        2506
                                        shells
                                        8
                                        inch
                                        5008
                                    
                                    
                                        8
                                        
                                        5010
                                        5 1/2
                                        
                                        6000
                                    
                                    
                                        5 1/2
                                        
                                        5643
                                        shots
                                        18
                                        pounders
                                        5000
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        24
                                        
                                        1300
                                    
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                    
                                
                            
                                
                                    
                                        Total
                                        
                                        
                                        
                                        
                                    
                                    
                                        
                                        Carcasses
                                        10
                                        inch
                                        488
                                    
                                    
                                        
                                        shells
                                        10
                                        inch
                                        5107
                                    
                                    
                                        
                                        8
                                        
                                        10389
                                    
                                    
                                        
                                        5 1/2
                                        
                                        12041
                                    
                                    
                                        
                                        shots
                                        24
                                        pounders
                                        2606
                                    
                                    
                                        
                                        18
                                        
                                        14443
                                    
                                    
                                        
                                        12
                                        
                                        3387
                                    
                                
                            
                                H. Knox Major General
                                Commanding the Artillery
                            
                        
                        
                    